DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s arguments, see pages 8-9 of Remarks, filed 1/26/2021, with respect to rejections of claims 1 and 10 under 35 USC 103, have been fully considered and are persuasive. The rejection of claims 1 and 10 under 35 USC 103 have been withdrawn. However, a new ground of rejection under 35 USC 103 has been made (see below).
 
Response to Amendment
 This Office Action is in response to an amendment filed on 1/26/2021. As directed by the amendment, claims 1, 9 and 12-13 were amended, and no claims were added or canceled. Thus, claims 1-15 are pending for this application.

 Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

 Claims 1-3, 6, 8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess (US 2018/0250490) in view of Harrington (US 2020/0114114) and Singh (US 2017/0129795).
Regarding claim 1, Burgess discloses (Fig. 1C) a humidifier (humidification system 100) for an airway pressure support system for delivering a humidified flow of breathing gas to an airway of a patient, the humidifier comprising: 
a water chamber (fluid reservoir 106) structured to house a volume of water (“water”, paragraph [0090]);
a conduit (gas channel 102) comprising:
	a first end (left end of channel 102 in Fig. 1C) structured to be fluidly connected to a gas flow generator configured to generate a flow of breathing gas (fluidly coupled to flow generator 120);
	an opposite second end (right end of channel 102 in Fig. 1C) structured to be fluidly connected to a patient interface device structured to deliver the flow of breathing gas to the airway of the patient (patient interface device 122), and

a nozzle (portion of conduit 112 having outlet 116) fluidly connected to the water chamber and configured to produce a water droplet (Fig. 1C depicts droplets of water leaving outlet 116) from water received from water chamber; and 
a heater plate (heating device 114) coupled to the wall portion (coupled to compartment 124, which is coupled to wall portion 102) and exposed to the interior pathway (via semi-permeable membrane 126), the heater plate positioned to receive water droplet from the nozzle (see Fig. 1C).
Burgess does not disclose the water chamber having an inlet and an outlet, a filter having a housing structured to house a filtration medium therein and having an inlet fluidly connected with the outlet of the water chamber. However, Harrington teaches (Fig. 7-8C) a humidifier having a water chamber (reservoir 5010) having an inlet (inlet shown in Fig. 8C as the top of the reservoir) and an outlet (outlet of chamber 5110 connected to delivery conduit 5154); and a filter (deionizer cartridge 5160, to be used with humidifer of Fig. 7) having a housing (comprising lid 5172 and frame 5178) structured to house a filtration medium (mesh 5184) therein and having an inlet (5174) fluidly connected with the outlet of the water chamber (water from reservoir passes through inlet of filter, outlet of filter, and then outlet of the reservoir, therefor the inlet of the filter is fluidly connected to the water chamber outlet. See paragraphs [0177]-[0180] and Fig. 7-8C) and an outlet (outlet 5166).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidifier of Burgess to include and 
While modified Burgess discloses a filter, modified Burgess does not disclose a filtration meter comprising: an inlet fluidly connected to the outlet of the filter, an outlet, a body portion extending between the inlet and the outlet which is structured to convey water from the inlet of the filtration meter to the outlet of the filtration meter, and a mechanism disposed in the body portion which is structured to measure filtration data of the water conveyed through the body portion. However, Singh teaches (Fig. 1) a filtration meter (coupling pipe with TDS sensor 18) comprising: an inlet fluidly connected to the outlet of the filter (see inlet line in Fig. 1, fluidly connected to filter 14), an outlet (outlet connected to T junction 20), a body portion extending between the inlet and the outlet which is structured to convey water from the inlet of the filtration meter to the outlet of the filtration meter (paragraphs [0053]-[0054]), and a mechanism (TDS sensor 18, in the form of a probe, paragraph [0054]) disposed in the body portion which is structured to measure filtration data of the water conveyed through the body portion (paragraph [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidifier of modified Burgess to include a filtration meter comprising: an inlet fluidly connected to the outlet of the filter, an outlet, a body portion extending between the inlet and the outlet which is structured to convey water from the inlet of the filtration meter to the outlet of the filtration meter, and a mechanism 
Regarding the limitation “fluidly connected to the outlet of the filtration meter”, because the filtration meter of Singh is upstream the water pump (see Fig. 1 Singh), the nozzle is fluidly connected to the outlet of the filtration meter, since the filtration meter determines the filtration of the water prior to disposition in the air conduit.
Regarding claim 2, modified Burgess discloses a pump (metering arrangement 110 can include a pump, see paragraph [0090] of Burgess) fluidly connected between the outlet of the water chamber and the nozzle (see Fig. 1C of Burgess).
 Regarding claim 3, modified Burgess discloses the pump is fluidly connected between the outlet of the filtration meter and the nozzle (Singh discloses in Fig. 1 that the water pump 32 is between the filtration meter 18 and nozzle 50, which allows the filtration meter to control the pump downstream, paragraph [0054]).
Regarding claim 6, modified Burgess discloses the housing of the filter (comprising lid 5172 and frame 5178 of Harrington) is directly coupled to the water chamber (see direct coupling of filter housing to chamber 5110 in Fig. 8c of Harrington).
Regarding claim 8, modified Burgess discloses the filtration meter is a total dissolved solids meter (TDS sensor, which is an acronym for “total dissolved solids”, see Abstract of Singh).
Regarding claim 10, Burgess discloses (Fig. 1C) an airway pressure support system for delivering a humidified flow of breathing gas to an airway of a patient, the airway pressure support system comprising: 
a patient interface device (patient interface 122); 
a gas flow generator (pressure generator 120) configured to generate the flow of breathing gas to be delivered through the patient interface device to the airway of the patient (paragraph [0128]); and 
a humidifier (humidification system 100) comprising: 
a water chamber (fluid reservoir 106) structured to house a volume of water (“water”, paragraph [0090]);
a conduit (gas channel 102) comprising:
	a first end (left end of channel 102 in Fig. 1C) structured to be fluidly connected to a gas flow generator configured to generate a flow of breathing gas (fluidly coupled to flow generator 120);
	an opposite second end (right end of channel 102 in Fig. 1C) structured to be fluidly connected to a patient interface device structured to deliver the flow of breathing gas to the airway of the patient (patient interface device 122), and
	a wall portion (top and bottom walls of channel 102 of Fig. 1C) defining an interior pathway extending between the first and second ends, the interior pathway structured to convey the flow of breathing gas between the first and second ends (paragraph [0128]);
a nozzle (portion of conduit 112 having outlet 116) fluidly connected to the water chamber and configured to produce a water droplet (Fig. 1C depicts droplets of water leaving outlet 116) from water received from water chamber; and 

Burgess does not disclose the water chamber having an inlet and an outlet, a filter having a housing structured to house a filtration medium therein and having an inlet fluidly connected with the outlet of the water chamber. However, Harrington teaches (Fig. 7-8C) a humidifier having a water chamber (reservoir 5010) having an inlet (inlet shown in Fig. 8C as the top of the reservoir) and an outlet (outlet of chamber 5110 connected to delivery conduit 5154); and a filter (deionizer cartridge 5160, to be used with humidifer of Fig. 7) having a housing (comprising lid 5172 and frame 5178) structured to house a filtration medium (mesh 5184) therein and having an inlet (5174) fluidly connected with the outlet of the water chamber (water from reservoir passes through inlet of filter, outlet of filter, and then outlet of the reservoir, therefor the inlet of the filter is fluidly connected to the water chamber outlet. See paragraphs [0177]-[0180] and Fig. 7-8C) and an outlet (outlet 5166).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidifier of Burgess to include and inlet and outlet for the water chamber and also a filter having a housing structured to house a filtration medium therein and having an inlet fluidly connected with the outlet of the water chamber, as taught by Harrington, for the purpose of water to flow in a single direction through the system and to deionize the water prior to vaporization to soften the water (paragraph [0171]), thereby improving patient outcome.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidifier of modified Burgess to include a filtration meter comprising: an inlet fluidly connected to the outlet of the filter, an outlet, a body portion extending between the inlet and the outlet which is structured to convey water from the inlet of the filtration meter to the outlet of the filtration meter, and a mechanism disposed in the body portion which is structured to measure filtration data of the water conveyed through the body portion, as taught by Singh, for the purpose of alerting a user when the total dissolved solid level of the fluid following filtration is above expectation (paragraph [0054]), which may indicate a fault in the filter.

Regarding claim 11, modified Burgess discloses the filtration meter is a total dissolved solids meter (TDS sensor, which is an acronym for “total dissolved solids”, see Abstract of Singh).
  
Claims 4- 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess (US 2018/0250490) in view of Harrington (US 2020/0114114) and Singh (US 2017/0129795), and further in view of Henry (US 2019/0224402).
Regarding claim 4, modified Burgess discloses a water chamber, but does not disclose the water chamber further comprises a cap selectively coupled to the inlet of the water chamber, and wherein the cap has a vent passage defined therethrough. However, Henry teaches (Fig. 56-59) the water chamber (chamber 414) further comprises a cap (detachable funnel 584) selectively coupled to the inlet of the water chamber (see paragraph [0197] and Fig. 56), and wherein the cap has a vent passage defined therethrough (orifice of funnel 584 connected to hose 435).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chamber of modified Burgess to further comprise a cap selectively coupled to the inlet of the water chamber, and wherein the cap has a vent passage defined therethrough, as taught by Henry, for the purpose of allowing a user to fill the chamber from a faucet at a distance from the chamber without having to position the chamber at the faucet (see paragraph [0197] and Fig. 59). 
Regarding claim 5, modified Burgess discloses the water chamber further comprises a base (water delivery conduit 5154 of Harrington) selectively coupled to the outlet of the water chamber (see Fig. 7 Harrington), and wherein the base has a fluid passage defined therethrough (see Fig. 7 and paragraph [0183] of Harrington).
 Regarding claim 7, modified Burgess discloses a water chamber, but does not disclose the water chamber is configured to collapse from a first position to a second position, and wherein, when the water chamber is in the second position, the inlet of the water chamber is disposed internal and concentric with respect to the outlet of the water chamber. However, Henry teaches (Fig. 28-30) a water chamber (414) configured to collapse from a first position (shown in Fig. 28) to a second position (see Fig. 30), wherein, when the water chamber is in the second position, the inlet of the water chamber (inlet 430) is disposed internal and concentric with respect to the outlet (outlet 426, see Fig. 30) of the water chamber (see Fig. 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water chamber of modified Burgess to be configured to collapse from a first position to a second position, and wherein, when the water chamber is in the second position, the inlet of the water chamber is disposed internal and concentric with respect to the outlet of the water chamber, as taught by Henry, for the purpose of improving portability of the water chamber (paragraph [0012]), thereby improving user convenience.

Claims 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess (US 2018/0250490) in view of Harrington (US 2020/0114114) and Singh (US 2017/0129795), and further in view Roitman (US 2005/0269254).
Regarding claims 9 and 12, modified Burgess discloses a gas flow generator (flow generator 120 of Burgess) and a total dissolved solids meter (TDS sensor 18 of Singh), but does not disclose the mechanism of the total dissolved solids meter is structured to be electrically connected with the gas flow generator in order to communicate the filtration data to the gas flow generator.
However, Roitman teaches (Fig. 1) the mechanism of the total dissolved solids meter (conductivity sensor, paragraph [0051]) is structured to be electrically connected with the gas flow generator (blowers 110) in order to communicate the filtration data to the gas flow generator (paragraph [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mechanism and gas flow generator of modified Burgess such that the mechanism is structured to be electrically connected with the gas flow generator in order to communicate the filtration data to the gas flow generator, as taught by Roitman, for the purpose of preventing contaminated water droplets within the air stream to be inhaled by the user, thereby improving safety of the system (paragraph [0032]).
Regarding claim 13, modified Burgess discloses a pump (discloses a pump (metering arrangement 110 can include a pump, see paragraph [0090] of Burgess) fluidly connected between the outlet of the water chamber and the nozzle (see Fig. 1C of Burgess).
Regarding claim 14, modified Burgess discloses the pump is fluidly connected between the outlet of the filtration meter and the nozzle (Singh discloses in Fig. 1 that the water pump 32 is between the filtration meter 18 and nozzle 50, which allows the filtration meter to control the pump downstream, paragraph [0054]).

 Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Burgess (US 2018/0250490) in view of Harrington (US 2020/0114114) and Singh (US 2017/0129795), and Roitman (US 2005/0269254), and further in view of Henry (US 2019/0224402).
Regarding claim 15, modified Buress discloses a water chamber, but does not disclose the water chamber further comprises a cap selectively coupled to the inlet of the water chamber, and wherein the cap has a vent passage defined therethrough. However, Henry teaches (Fig. 56-59) the water chamber (chamber 414) further comprises a cap (detachable funnel 584) selectively coupled to the inlet of the water chamber (see paragraph [0197] and Fig. 56), and wherein the cap has a vent passage defined therethrough (orifice of funnel 584 connected to hose 435).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chamber of modified Buress to further comprise a cap selectively coupled to the inlet of the water chamber, and wherein the cap has a vent passage defined therethrough, as taught by Henry, for the purpose of allowing a user to fill the chamber from a faucet at a distance from the chamber without having to position the chamber at the faucet (see paragraph [0197] and Fig. 59). 

Response to Arguments
 Applicant’s arguments filed 1/26/2021 have been fully considered. 
Applicant’s arguments and amendments regarding rejection under 35 USC 112(b) have been fully considered, and the rejections have been withdrawn due to the amendments filed.
 Applicant’s arguments, see pages 8-9 of Remarks, filed 1/26/2021, with respect to rejections of claims 1 and 10 under 35 USC 103, have been fully considered and are persuasive. 
Applicant’s arguments with respect to claim(s) 1 and 10 as being rejected under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on the additional references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Harrington is no longer being used as a primary reference, and is only being used to teach claimed structure of the water chamber and as well as the claimed filter. 

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Anthony (US 5,970,210) disclose a respiratory humidifier having similar structure as claimed.
Zheng (US 2017/0143931) discloses a respiratory micro-humidifier having similar structure as claimed.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785